Citation Nr: 1032843	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318 (West 2002).

(Entitlement to service connection for the cause of the Veteran's 
death will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970, to include service in the Republic of Vietnam, and from 
March 1970 to June 1974.  He died in January 2005 as a 
consequence of atherosclerotic coronary disease.  The appellant 
is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a September 2006 rating decision, in 
which the RO denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant 
perfected a timely appeal of these determinations to the Board.  

In December 2007 and July 2009, the Board remanded the appeal for 
additional notice and development.  The case is now before the 
Board for further appellate consideration.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs (Secretary) 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, VA will issue 
regulations through notice and comment rulemaking procedures to 
establish the new presumptions of service connection for those 
diseases.  See 75 Fed. Reg. 14,391 (Mar. 25, 2010).  Those 
regulations will take effect on the date that a final rule is 
published in the Federal Register.  Until that time, VA does not 
have authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 2009, 
the Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim-entitlement to 
service connection for the cause of the Veteran's death-that may 
be affected by these new presumptions, the Board must stay action 
on that matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of any 
case or claim that has been stayed will be resumed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not rated as totally disabled due to service-
connected disability which was permanent in nature for 10 
continuous years immediately preceding death, was not 
continuously rated totally disabled for at least 5 years from the 
date of his separation from service, nor was he a prisoner of war 
(POW).


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

With regard to the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318, the basis of the denial of this claim is that, because 
the Veteran neither had a 100 percent rating for the required 10 
years prior to his death or the required 5 years from the date of 
his separation from service nor was a POW, the claim lacks legal 
merit.  The notice and duty to assist provisions have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002).

II. DIC under 38 38 U.S.C.A. § 1318 Claim

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  After a review of all the 
evidence of record, the Board finds that, in this case, the 
undisputed facts demonstrate that the legal criteria for 
entitlement to DIC under 38 U.S.C.A. § 1318 were not met.

In pertinent part, under 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in the 
same manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies not 
as the result of the Veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, compensation at 
the time of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the Veteran's 
separation from service.  The appellant would also be eligible if 
the Veteran was a former POW who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id. The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated by VA 
as totally disabling, but was not actually receiving compensation 
because: (1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset an 
indebtedness of the Veteran; (3) the Veteran had not received 
total disability compensation solely because of clear and 
unmistakable error in a VA decision; (4) the Veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but the 
Veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) VA 
was withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 
3.22(b).

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 and certain other cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.  38 C.F.R. § 20.1106 (2009).

The appellant in this case is not entitled to DIC benefits.  In 
this case, the Veteran was not a POW; he died more than 5 years 
following both of his separations from active service, and was 
not receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  

At the time of his death in January 2005, the Veteran was service 
connected for bilateral wide angle glaucoma, rated as 10 percent 
disabling, and for residuals of a left medial meniscectomy, rated 
as noncompensable; for a combined rating of 10 percent disabling.  
These ratings had remained unchanged since October 1988 when 
service connection was originally granted.  Thus, the Veteran was 
never in actual receipt of a 100 percent disability rating for a 
service-connected disability(ies) for the statutory period of 
time prior to his death, that is, the Veteran had neither a 
service-connected disability rated as 100 percent disabling nor 
any combination of service-connected disabilities rated as 100 
percent disabling for at least 10 years prior to his death.  

Additionally, there is no evidence that the Veteran was entitled 
to receive compensation for service-connected disabilities rated 
totally disabling but was not in receipt due to one of the 
reasons listed in 38 C.F.R. § 3.22(b).

It has also not been claimed that the Veteran's lack of a total 
disability compensation for 10 years before his death was due 
solely to clear and unmistakable error (CUE) in a VA decision 
concerning an issue of service connection, disability evaluation, 
or effective date.

For these reasons, the Veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Thus, the basic threshold criteria for establishing entitlement 
to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (DIC claims filed 
on or after January 21, 2000 are not subject to hypothetical 
entitlement analysis).  Although the Board regrets that the 
outcome to the appellant is not favorable, the claim must be 
denied as a matter of law.  In essence, the facts of this case 
are not in dispute and the law is dispositive as to this issue.  
Accordingly, the claim will be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, the claim for entitlement to DIC under 38 U.S.C.A. § 
1318 is denied.


ORDER

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


